DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Acronym is never elucidated. Examiner notes ‘FCM’ is likely meant as futures commissioned merchant (¶¶14, 39), but the term “FCM” (¶¶22-26, 29-31, and 33-34) is never positively explained to be this anywhere within the specification. Appropriate correction is required.

Claim Objections
Claims 1 is objected to because of the following informalities:  Multiple periods in claim. Claims must be written in a single sentence (See MPEP 608.01(m)).  Appropriate correction is required.

Furthermore, claims 4, 12, and 16 are objected to because of the following informalities:  Acronym FCM is never elucidated.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Specifically, with respect to claim 1, it recites twice (on lines 12 and 15): “a physical delivery on the expiring cryptocurrency futures contract”, and “where a physical delivery occurs […]”. It is unclear as to whether the physical deliveries are different or are one in the same.

Dependent claims 2-8 are rejected by virtue of dependency upon the aforementioned rejected claim 1. 

Furthermore, with respect to claims 1, 9, and 13, it is unclear what is meant by: “where the one or more cryptographic keys are subject to a non-party’s custody that guarantees a fulfillment on an expiring […] contract”. It is unclear as to whether it is being claimed that a custodian guarantees a fulfillment (e.g., merely pointing out third party escrow arrangement) or the cryptographic keys themselves (i.e., blockchain keys are infallible and guarantees with absolute certainty that fulfillment of an expiring contract will happen). What constitutes a “guarantee” is unclear. Applicant Specification only ever seems to use cursory language throughout (Abstract, ¶¶41, 45, 48), leaving claim scope indefinite.

Claims 2-8, 10-12, and 14-20 are rejected by virtue of dependency upon the aforementioned rejected claims 1, 9, and 13. 

With respect to claims 8 and 20, the limitations are unclear. They recite: where the one or more signed transactions that transfer ownership of the cryptographic currency sum to a quantity of the cryptographic currency exchanged. Taken in literal form, the claims seem to indicate that:
                    
                        
                            ∑
                            
                                
                                    
                                        a
                                        l
                                        l
                                         
                                        s
                                        i
                                        g
                                        n
                                        e
                                        d
                                         
                                        t
                                        r
                                        a
                                        n
                                        s
                                        a
                                        c
                                        t
                                        i
                                        o
                                        n
                                        s
                                    
                                
                                =
                                 
                                =
                                 
                                =
                                "
                                q
                                u
                                a
                                n
                                t
                                i
                                t
                                y
                                 
                                o
                                f
                                 
                                t
                                h
                                e
                                 
                                c
                                r
                                y
                                p
                                t
                                o
                                g
                                r
                                a
                                p
                                h
                                i
                                c
                                 
                                c
                                u
                                r
                                r
                                e
                                n
                                c
                                y
                                 
                                e
                                x
                                c
                                h
                                a
                                n
                                g
                                e
                                d
                                "
                            
                        
                    
                

 Examiner fails to understand what is meant, since immutable records denoting exchange of currency does not result in more digital currency on the blockchain, it just denotes the transfer of it. Examiner believes the Applicant intended to state that the current balance of a transaction is maintained by all the signed transactions, but is not certain.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, 9-11, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No.  US-20170103390-A1 to Wilson (hereinafter, “DAH”1) in further view of Non-Patent Literature, “The Bitcoin Lightning Network: Scalable Off-Chain Instant Payments” to Thaddeus Dryja and Joseph Poon (hereinafter, “Dryja”)2.

With respect to claim 1, DAH discloses: 

a non-transitory machine-readable medium encoded with machine-executable instructions (Claim 15 of DAH), where execution of the machine-executable instructions is for:

generating a settlement wallet that stores or manages one or more cryptographic keys (storing cryptographic keys in a crypto-currency wallet (settlement wallet; claim 21 of DAH) that controls a transfer of a cryptographic currency (where keys allow transfer of ownership of digital assets (cryptographic currency)); ¶¶67, 37 of DAH.

where the one or more cryptographic keys are subject to a non-party's custody (the private keys (cryptographic keys) belong to user wallets, multi-signature wallets requiring ratification by approval of a digital asset intermediary electronic settlement platform server (non-party's custody private key); ¶68) that guarantees a fulfillment on an expiring cryptocurrency futures contract (the settlement system receives a report of a buyer trade, awaiting authorization and whether the settlement state goes to expired (i.e., DAH implicitly discloses the system is a guarantor guaranteeing a fulfillment on an expiring cryptocurrency futures contract via maintaining at least one private key in multisig arrangement realizing form of escrow); ¶68 in view of ¶107 and ¶¶59-60), 

where the non-party is not an original party to the expiring cryptocurrency futures contract (digital asset intermediary electronic settlement platform server (non-party) is neither the buyer nor the seller (not an original party to the expiring cryptocurrency futures contract); ¶¶68, 97, 107); 

linking the settlement wallet to an exchange wallet (transferring (linking) digital assets from the multi-signature settlement wallet 416 to the user wallet 414 (an exchange wallet); para ¶¶76-77, 94) 

that stores or manages one or more other cryptographic keys that controls the transfer of other cryptographic currency dynamically (where only the user of wallet 414 has control of the private keys (the cryptographic keys that controls the transfer of other cryptographic currency dynamically); ¶76), 

where one or more other cryptographic keys are used to buy or sell a cryptocurrency futures contract (the seller has control of the private key (key used to sell) to generate a transaction that will become valid in the future (a cryptocurrency futures contract); ¶¶94, 96-97 in view of ¶¶59-60); 

and executing a physical delivery on the expiring cryptocurrency futures contract (if the firm state is matched rather than expired, settlement can occur (executing a physical delivery on the expiring cryptocurrency futures contract); ¶107 in further view of ¶¶59-60);(Examiner understands physical delivery in this context is dictating that the underlying asset (e.g., cryptocurrency) is delivered/sent per futures contract terms) by generating a state channel through a transaction that locks a shared state on a blockchain network, (using a Time lock (state channel) transaction that becomes valid in the network after a predetermined time in the future, to allow sharing 

where a physical delivery occurs through one or more digitally signed transactions (details of such transactions (e.g., physical delivery) can be pre-signed (a digitally signed transaction) and stored locally by the user; ¶97) that transfer ownership of the cryptographic currency that would be validated by the blockchain network (after an appropriate number of confirmations in the blockchain (would be validated by the blockchain network), the application contains an active balance of digital assets for the seller (transfer ownership of the cryptographic currency); (¶98) but are not submitted to blockchain network. (Since it is a Time lock transaction, it does not become valid until a predetermined time in the future (i.e., not submitted to blockchain network), and only after the predetermined time such details will be added to a block; ¶97).

While the Examiner maintains that DAH discloses generating a state channel through a transaction that locks a shared state on a blockchain network, where a physical delivery occurs through one or more digitally signed transactions that transfer ownership of the cryptographic currency that would be validated by the blockchain network but are not submitted to blockchain network, as mapped above, Examiner understands a narrower interpretation of DAH’s disclosure may disagree, since ¶¶76-77, 97 don’t specifically recite this locally stored information as constituting a “state channel”. (Examiner respectfully asserts any mechanism that allows off-chain records to be maintained and eventually added to the blockchain constitutes a state channel, as is understood to occur in DAH). 

Examiner, for sake of clarity of record, notes they interpret the aforementioned limitations as including a state channel realized via an initial transaction on a blockchain (per, “on a blockchain network”,) where associated transactions maintain locked states, where the eventual settlement (physical delivery of cryptocurrency) is affected via digitally signed transactions that previously occurred off-chain (i.e., on transaction/state channels).

Arguendo, Dryja discloses: generating a state channel (payment / micropayment / bidirectional channel / lightning network §4, “Hashed Time lock Contract”, ¶1, page 30) through a transaction (funding transaction, §3.1.1, “Creating an Unsigned Funding Transaction”, page 7 of Dryja. See also §3.1.3, ¶2, page 9, “Since the Funding Transaction has already entered into the blockchain”)

[generating a state channel through a transaction] that locks a shared state on a blockchain network, 

§3, page 6 of Dryja: “If the blockchain is a decentralized timestamping system, it is possible to use clocks as a component of decentralized consensus […] to determine data validity, as well as present states as a method to order events […]”.

(§3.1.1, “Creating an Unsigned Funding Transaction”, page 7 of Dryja discloses that the transaction state is maintained via multi-signature scripts);(See also § 3.3.4, of Dryja, pages 22-23, disclosing that potential commitment transactions must be agreed upon by counterparties to advance the state of the current commitment transaction, which also invalidates the older commitment transaction (i.e., state of  transaction is mutually maintained (shared) via mutual agreement of current transaction state))

2.2, “a Network of Channels”, page 6: “By encumbering the Bitcoin transaction outputs with a hashlock and timelock, the channel counterparty will be unable to outright steal funds and Bitcoins can be exchanged without outright counterparty theft”);(i.e., transaction is hashlocked and timelocked); (§4, ¶1 of Dryja disclosing locked state via globally shared commitment(s) §4, ¶1));(See also §4, “Hashed Timelock Contract (HTLC)”, pages 30 - §4.4, “HTLC Formation and Closing Order”, page 40 disclosing how the funding transaction on blockchain is hash locked and time-locked via the HTLCs of the commitment transactions, realizing aforementioned locked state via globally shared commitments)

where a physical delivery occurs through one or more digitally signed transactions (§ 3.1.3 of Dryja, “commitment transactions”, page 9) that transfer ownership of the cryptographic currency that would be validated by the blockchain network (Commitment Transactions, §3.1.2, page 8 list item 2. “Create the children (Commitment Transactions and all spends from the commitment transactions)” in view of (§ 3.1.3 of Dryja, “commitment transactions”, page 9) but are not submitted to [the] blockchain network, (§3.1.2, ¶2 page 9 of Dryja: “Both parties do not broadcast the Commitment Transactions unto the blockchain until they want to close out the current balance in the channel. They do so by broadcasting the present Commitment Transaction”).

Accordingly, it would have been rendered obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the Blockchain / offline record keeping of DAH incorporate the network of payment / micropayment / bidirectional / lightning network channel technique as disclosed by Dryja, resulting in the blockchain of DAH being associated with state channels via a funding transaction (on-chain), and being handled off-chain via the aforementioned state channels which are implemented with time/hash locked (via HTLCs, i.e., transactions managing state via locks), per the disclosed technique of Dryja (i.e., obvious to modify DAH blockchain by generally implementing techniques of Dryja), since Dryja discloses a known technique that is applicable to the blockchain network of DAH, that is also, in alternative embodiment, compatible with a 2-of-3 multi-signature escrow arrangement (§6, ¶1 (on page 42) of Dryja, in further view of §11, “Use cases”, bullet 4 and aforementioned 

For apparent scaling improvement in obviousness combination (above) motivating DAH using Dryja / Poon’s technique, see page 4, ¶¶3-4 of Dryja (§2 of Dryja) disclosing that the proposed technique of using off-chain state/payment channels can scale crypto-currency transactions to the billions in a decentralized manner, and also lets perpetual updates of balances without the need to broadcast all the transactions, advantageously resulting in the financial relationships between two parties to be trustlessly deferred to a later date without risk of counterparty default). In view of the aforementioned improvement, §2, “The Bitcoin Blockchain Scalability Problem” (pages 1-3) makes apparent that the current state of art prior to this publication not using this technique results in less than savory performance metrics indicating scalability issues relative to other known financial techniques of transacting. See also at least the Conclusion § of Dryja (page 55) disclosing processing / memory metrics indicating the disclosed technique is advantageous to implement on a sheer processing/memory constraint level, of which also indicates scalability improvements to blockchain.

With respect to claim 2, DAH in view of Dryja discloses: The non-transitory machine-readable medium of claim 1 further comprising receiving a financial security in exchange for the cryptographic currency. (¶47 in view of ¶¶59-60, 62 of DAH implicitly discloses receiving financial securities in exchange for cryptographic currency (providing a link between crypto-

With respect to claim 3, DAH in view of Dryja discloses: The non-transitory machine-readable medium of claim 1 where the one or more cryptographic keys are held in a depository that holds the cryptographic keys in bulk. (Examiner interprets ‘Bulk’, under broadest reasonable interpretation, as one or more (i.e., holds more than one key));(¶35 of DAH. Examiner notes the wallet acts as a depository which holds one or more cryptographic keys)

With respect to claim 5, DAH in view of Dryja discloses: The non-transitory machine-readable medium of claim 1 further comprising closing the state channel by submitting a commitment transaction to the blockchain network. (¶97 of DAH, and (§3.1.2, ¶2 on page 9 of Dryja: “Both parties do not broadcast the Commitment Transactions unto the blockchain until they want to close out the current balance in the channel. They do so by broadcasting the present Commitment Transaction”))

With respect to claim 6, DAH in view of Dryja discloses: The non-transitory machine-readable medium of claim 5 where the commitment transaction transfers the ownership of the cryptographic currency. (See §3.1.3, “Commitment Transactions: Unenforcible Construction” on page 9 of Dryja discloses that commitment transactions are transactions that express the present balance (i.e., the transfer of cryptocurrency between the parties, where 

With respect to claim 7, DAH in view of Dryja discloses: The non-transitory machine-readable medium of claim 1 further comprising updating the settlement wallet by removing from or adding to the cryptocurrency that is stored in or managed by the settlement wallet. (¶¶77, 92-93, 102, 105 of DAH discloses wallet balances have balances corresponding to cryptocurrency, of which are updated in view of transactions. (i.e., updating wallet includes removal or adding of crypto that is stored in wallets, generally))

With respect to claim 8, DAH in view of Dryja discloses: The non-transitory machine-readable medium of claim 1 where the one or more signed transactions that transfer ownership of the cryptographic currency sum to a quantity of the cryptographic currency exchanged. (In view of lack of clarity and attempting best effort interpretation, Examiner interprets limitation as stating the signed transactions are indicative of a quantity of cryptographic currency exchanged); (¶98 in further view of ¶68 of DAH. See also §2, “A Network of Micropayment Channels Can Solve Scalability” on pages 3-4 of Dryja disclosing that the micropayment channels (state channels) performing signed (§3.1.1, page 7 of Dryja, and ¶68 of DAH) commitment transactions are netting out the total balance between two parties in order to guarantee their current balance on the blockchain, even if channels exchange the bitcoin off-chain);(i.e., Dryja implicitly discloses the sum of the transactions in the transaction 

See also §3.3.2, “Revocable Commitment Transactions” on pages 18-19 disclosing the most recent commitment transaction is a record of active balance, and invalidates the previous commitment transactions previously agreed to by the participants (e.g., Alice and Bob).

With respect to claim 9, it is rejected under the same rationale as claim 1 (above), mutatis mutandis. (See also ¶5 of DAH).

 With respect to claim 10, it is rejected under the same rationale as claim 2 (above), mutatis mutandis. 

With respect to claim 11, it is rejected under the same rationale as claim 3 (above), mutatis mutandis. 

With respect to claim 13, it is rejected under the same rationale as claim 1 and 5 (above), mutatis mutandis. 

With respect to claim 14, it is rejected under the same rationale as claim 2 (above), mutatis mutandis. 

With respect to claim 15, it is rejected under the same rationale as claim 3 (above), mutatis mutandis. 

With respect to claim 17, it is rejected under the same rationale as claim 5 (above), mutatis mutandis. 

With respect to claim 18, it is rejected under the same rationale as claim 6 (above), mutatis mutandis. 

With respect to claim 19, it is rejected under the same rationale as claim 7 (above), mutatis mutandis. 

With respect to claim 20, it is rejected under the same rationale as claim 8 (above), mutatis mutandis. 

Claims 4, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DAH in view of Dryja, as applied in parent claim 1 with supporting rationale United States Application Publication No.  US-20200074547-A1 to Wilson (“Wilson”), relying upon provisional application 62/723,847 ‘s priority date of August 28, 20183.

With respect to claim 4, DAH in view of Dryja discloses: The non-transitory machine-readable medium of claim 1 further comprising mapping an […] account to the settlement wallet. (DAH discloses the wallets are mapped to accounts ¶¶49, 64, 71, 88-89, 91-91, 108, 111);(See at least ¶¶15-17, 30, 31-32, 46-47, 59-60 and 68 disclosing the system as an intermediary (all citations) for trading futures (¶¶46-47), where the intermediary also controls the multi-signature wallet comprising at least one private key, and are required ratification/approval from the intermediary (¶68, i.e., intermediary is mapped to settlement wallet)).

DAH further discloses system being associated with an FCM (¶¶59-60 in view of ¶¶15-17, 30, 31-32, 46-47, 59-60 and 68 disclosing the system as an intermediary. Examiner notes an FCM is any entity that is an intermediary involved in transacting derivatives / futures)4. (¶68 in view of ¶75 of DAH discloses wallet of intermediary which stores keys for escrow purposes, in order to ensure transaction is performed fairly at a future time);(See also ¶¶63, 65 of DAH disclosing custodians i.e., FCMs.)

While it is arguable that DAH heavily implies or even silently discloses that the intermediary (FCM)’s wallet necessitates it also has an account (i.e., is arguably obvious that the system of DAH of DAH in view of Dryja was meant to have accounts for FCMs managing escrow / system) as such. DAH in view of Dryja fails to explicitly teach: mapping an FCM account to the settlement wallet. 

However, Wilson, who has the same inventor as DAH, clarifies that an intermediary wallet corresponds to an account denoted by ID (i.e., discloses an FCM account). (See table 1 of Wilson, “Clearing_Bank_Account_ID”, and “Clearing_wallet_account_ID” in further view of ¶¶34, 51 of Wilson disclosing custodial accounts which are understood to be linked to the transactions per being intermediary / custodian (i.e., FCM));

(See also Page 4, table 1 and page 5, “Custodial Accounts” of associated provisional for support).

Accordingly, in view of DAH in view of Dryja using the blockchain as a futures trading platform, and Wilson’s disclosure of custodial accounts of the  central clearing system (i.e., FCM intermediary account) for futures trading, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention that the futures trading of DAH in view of Dryja would perform the known technique of providing a clearing custodial account to the FCM intermediary to hold the funds in custody, resulting in the settlement wallet be mapped to an FCM account / digital wallet (either by being managed by FCM or linked to one), since it is merely applying a known technique of escrow management (derivatives business techniques) applied to a known device (derivatives blockchain recording the derivatives). This combination is also advantageous because it provides an interface for FCM of blockchain system to be identified in a way that is consistent with other users of the system of DAH in view of Dryja.


With respect to claim 12, it is rejected under the same rationale as claim 4 (above), mutatis mutandis. 

With respect to claim 16, it is rejected under the same rationale as claim 4 (above), mutatis mutandis. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

NPL, “Atomic Swaptions: Cryptocurrency Derivatives”, to Liu (“Liu”)5. See at least Abstract on Page 1, entirety of Page 2, and §4.2.3, “Futures” on page 7 of Liu). Examiner notes supplied document in file-wrapper is highlighted throughout document by Examiner to show potentially relevant aspects of disclosure throughout.


Non-Patent Literature, “Lightning Networks Part III: Channeling Contracts” to rusty (“Rusty III”)6, generally disclosing mechanics of Dryja reference in layman’s terms. 

NPL, “Off-Chain Protocols for Cryptocurrencies” to Goldfeder (“Goldfeder”)7, disclosing recitation of off-chain (§5, “Off-Chain Escrow Protocols”) escrow protocols (§5.3, “Escrow Protocols”), which provides overview of off-chain protocols (entire document, title) and also generally describes state-channel technology (page 187, in §7.7.1, “Other Proposed Solutions”). Examiner further notes disclosure’s “Arbitrum” solution of Goldfeder’s disclosure is compatible with state-channels (§7.4.4, page 176, under “Off-chain progress”). Furthermore, Goldfeder discloses that off-chain escrow may be implemented via multi-sig, similar to that of Primary reference DAH and other art not relied upon. (§5.3.2, page 105 of Goldfeder discloses it was a known technique used publicly at time of publication in view of “escrowmybits.com”8). Examiner notes supplied document in file-wrapper is highlighted throughout document to show potentially relevant aspects of disclosure throughout.

Non-Patent Literature, “Lightning network in depth, part 2: HTLC and payment routing” to Aliev9, providing overview of how HTLCs are used in payment channels. (entire document).

Non-Patent Literature, “Revocable Sequence Maturity Contracts (RSMC)” to Messari10, disclosing Revocable Sequence Maturity Contract (RSMC) as a script used in transaction channel (lightning network) to express present balance without having to broadcast transactions onto the blockchain.

Examiner notes the following prior art includes recitation of a multi-signature arrangement for escrow/custodian arrangements on blockchain:

United States Application Publication No.  US-20210218720-A1 to Oberhauser (“Oberhauser”), ¶189 in view of multiple references to custodial services throughout disclosure. See Provisional Application relied upon for preceding Instant Application via Public Pair: 62/702,288.

United States Patent Publication No. US-10790976-B1 to Raevsky (“Raevsky”);(Title in view of Figs. 1-3, and ¶1 of Summary § (Column 1)).

United States Application Publication No.  US-20190114706-A1 to Bell (“Bell”);(¶5)

United States Application Publication No.  US-20170109748-A1 to Kote (“Kote”);(¶37)

Examiner notes the following prior art generally discloses recitation of Bitcoin Futures exchanges in public use: 
Non-Patent Literature, “How To Invest In Bitcoin Exchange Futures” to Bajpai (“Bajpai”)11;(Title, entire document)

Non-Patent Literature, “NYSE Parent Launches Physical Bitcoin Futures Contract” to Seth (“Seth”)12;(Title, entire document).  

Non-Patent Literature, “How Coinfloor's Bitcoin Futures Differ from ME,CBOE” to Sharma (“Sharma”)13. Examiner notes Sharma makes clear that physical delivery in context of crypto-futures means delivery (whether literally “physical” or not) of the underlying asset (i.e., the cryptocurrency).

Non-Patent Literature, “XBT-Cboe Bitcoin Futures” to CBOE (“CBOE”)14, disclosing that CBOE provided Bitcoin futures for trading in public practice, archived October 2018.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.M./Examiner, Art Unit 3695                                                                                                                                                                                                        
/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        August 16, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Acronym indicating Assignee “Digital Asset Holdings”
        2 See PTO-892 Reference “U” on first page
        3 Examiner notes Provisional is accessible via Public Pair website
        4 See PTO-892 reference “U” on page 3 defining “Futures Commission Merchant”.
        5 See PTO-892 Reference “X” on first page
        6 See PTO-892 Reference “W” on first page
        7 See PTO-892 Reference ”V” on first page
        8 Examiner notes URL is currently non-functional, but waybackmachine still shows previous page contents.
        9 See PTO-892, Reference, “V”, on third page
        10 See PTO-892, Reference, “W”, on third page
        11 See PTO-892 Reference “U” on second page
        12 See PTO-892 Reference “V” on second page
        13 See PTO-892 Reference “W” on second page
        14 See PTO-892 Reference “X” on second page